******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              IN RE SAVANNAH Y.*
                   (AC 39594)
           Alvord, Bentivegna and Pellegrino, Js.
   Argued February 2—officially released March 29, 2017**

(Appeal from Superior Court, judicial district of
  Litchfield, Juvenile Matters, Ginocchio, J.)
  David B. Rozwaski, assigned counsel, for the appel-
lant (respondent mother).
  Cynthia E. Mahon, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
  Geraldine Mann, for the minor child.
                         Opinion

   BENTIVEGNA, J. The respondent mother, Ashley R.,
appeals from the judgment of the trial court, rendered
in favor of the petitioner, the Commissioner of Children
and Families, terminating her parental rights with
respect to her minor child, Savannah Y.1 On appeal, the
respondent claims that the court improperly deter-
mined that (1) the Department of Children and Families
(department) made reasonable reunification efforts, (2)
she had failed to achieve a sufficient degree of personal
rehabilitation to encourage a belief that she could
assume a responsible position in Savannah’s life within
a reasonable period of time, (3) there was no ongoing
parent-child relationship, and (4) termination of her
parental rights was in the best interest of the child. We
affirm the judgment of the court.
   We set forth the following relevant facts and proce-
dural history. In April, 2014, the department received
a report of domestic violence in Savannah’s home and
opened the present case. That report involved the
respondent and Savannah’s father, D.Y. On June 22,
2014, D.Y. was arrested for allegedly strangling and
assaulting the respondent. The respondent’s children
were present during this event. Following the assault,
a full protective order was imposed between D.Y. and
the respondent. On two different occasions, D.Y. vio-
lated the protective order when he was found present
in the respondent’s home. In addition to the reported
domestic violence, the department was also concerned
with issues relating to ‘‘alcoholism, hygiene and
unkempt conditions in the home.’’
   Following the initial referral, the department worked
with the respondent and D.Y. for several months. These
efforts were unsuccessful. On September 24, 2014, the
order of temporary custody was filed and granted for
Savannah. On March 9, 2015, the court adjudicated
Savannah neglected and committed her to the care,
custody and control of the petitioner. On August 5, 2015,
a permanency plan of termination of parental rights
and adoption was approved. Thereafter, on January 15,
2016, the petitioner filed a petition to terminate the
rights of both parents.
  Following a trial, the court granted the petition, mak-
ing the following findings of fact by clear and convincing
evidence. Savannah was born in July, 2013. The respon-
dent has given birth to several children and currently
has two children, Savannah and Carter O. She also
gave birth to another child named Mercedes. In 2007,
Mercedes died tragically when she was crushed by
boxes that fell onto her from a closet above. This trau-
matic event significantly impacted the respondent’s
mental health.
  The respondent has been in several romantic relation-
ships throughout her life, including relationships with
S.O. and D.Y. She met S.O. while working at a restaurant
in 2004. There was a history of domestic violence
throughout the respondent’s relationship with S.O. Fol-
lowing the death of Mercedes, S.O. became physically
abusive and the respondent expressed that their rela-
tionship ‘‘just was not working out and it was too stress-
ful for him.’’ The respondent and D.Y. later met through
mutual friends, and their relationship was also abusive.
The respondent and D.Y. separated because D.Y.
became violent toward her. The respondent is currently
not in a relationship with S.O., D.Y., or anyone else.
   The respondent has a history of mental health and
substance abuse issues that have existed and persisted
since the birth of Savannah. Although the respondent
has received some treatment to address these issues,
she has not consistently complied with her various
treatment plans. At one point, the respondent had
stopped treatment services entirely, but she reengaged
in October, 2014. Notably, the respondent did not partic-
ipate in mental health treatment of any sort from Febru-
ary through September, 2015.
   The respondent also has a criminal history. Recently,
the respondent was incarcerated from June 23 through
September 17, 2015. The respondent was released to a
transitional housing program in September, 2015 as a
requirement of the pretrial phase of her criminal case.
   The court concluded ‘‘by clear and convincing evi-
dence that [the department] has made reasonable
efforts to reunify [the respondent] with Savannah and/
or [the respondent] is unable and/or unwilling to benefit
from reunification efforts.’’ The court further concluded
that ‘‘[a]fter due consideration of the child’s sense of
time, her need for a secure and permanent environment
and the totality of the circumstances; and having con-
cluded that grounds exist for termination of parental
rights; and having considered all the statutory criteria
and having found by clear and convincing evidence that
grounds exist for termination of parental rights; and
having concluded that termination of the parental rights
at issue will be in the child’s best interests,’’ the court
terminated the parental rights of the respondent mother
and the child’s father. The respondent’s appeal
followed.
                             I
                ADJUDICATION PHASE
  The respondent raises three claims arising from the
adjudication phase of the termination proceeding. She
claims that the court erred with respect to: (1) its rea-
sonable efforts determination; (2) the respondent’s fail-
ure to rehabilitate; and (3) the lack of an ongoing parent-
child relationship. After setting forth our standard of
review, we will consider each of the respondent’s
claims.
  ‘‘Our standard of review on appeal from a termination
of parental rights is whether the challenged findings are
clearly erroneous. . . . The determinations reached by
the trial court that the evidence is clear and convincing
will be disturbed only if [any challenged] finding is
not supported by the evidence and [is], in light of the
evidence in the whole record, clearly erroneous. . . .
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was legally correct and factually
supported. . . . We do not examine the record to deter-
mine whether the trier of fact could have reached a
conclusion other than the one reached . . . nor do we
retry the case or pass upon the credibility of the wit-
nesses. . . . Rather, on review by this court every rea-
sonable presumption is made in favor of the trial court’s
ruling.’’ (Internal quotation marks omitted.) In re
Anvahnay S., 128 Conn. App. 186, 190, 16 A.3d 1244
(2011).
  ‘‘In order to terminate a parent’s parental rights under
§ 17a-112, the petitioner is required to prove, by clear
and convincing evidence, that: (1) the department has
made reasonable efforts to reunify the family; General
Statutes § 17a-112 (j) (1); (2) termination is in the best
interest of the child; General Statutes § 17a-112 (j) (2);
and (3) there exists any one of the seven grounds for
termination delineated in § 17a-112 (j) (3).’’ (Footnote
omitted.) In re Samantha C., 268 Conn. 614, 628, 847
A.2d 883 (2004).
   ‘‘[A] hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the trial court deter-
mines whether one of the statutory grounds for termina-
tion of parental rights . . . exists by clear and
convincing evidence. If the trial court determines that
a statutory ground for termination exists, it proceeds
to the dispositional phase.’’ (Internal quotation marks
omitted.) In re Alison M., 127 Conn. App. 197, 203–204,
15 A.3d 194 (2011). With these principles in mind, we
turn to the respondent’s claims as to the adjudication
phase.
                             A
   The respondent first claims that the court improperly
determined that the department made reasonable
efforts to reunify her with Savannah, that prior reunifi-
cation efforts had failed, and that the respondent was
unwilling and unable to benefit from the reunification
efforts. We disagree.
   ‘‘In order to terminate parental rights under § 17a-
112 (j), the [petitioner] is required to prove, by clear and
convincing evidence, that [the department] has made
reasonable efforts . . . to reunify the child with the
parent, unless the court finds . . . that the parent is
unable or unwilling to benefit from the reunification
. . . . [Section 17a-112] imposes on the department the
duty, inter alia, to make reasonable efforts to reunite
the child or children with the parents. The word reason-
able is the linchpin on which the department’s efforts
in a particular set of circumstances are to be adjudged,
using the clear and convincing standard of proof. Nei-
ther the word reasonable nor the word efforts is, how-
ever, defined by our legislature or by the federal act
from which the requirement was drawn. . . . [R]eason-
able efforts means doing everything reasonable, not
everything possible.’’ (Internal quotation marks omit-
ted.) In re Jason R., 129 Conn. App. 746, 767–68, 23
A.3d 18 (2011), aff’d, 306 Conn. 438, 51 A.3d 334 (2012).
  ‘‘Thus, the [petitioner] must prove [by clear and con-
vincing evidence] either that [the department] has made
reasonable efforts to reunify or, alternatively, that the
parent is unwilling or unable to benefit from the reunifi-
cation efforts. Section 17a-112 (j) clearly provides that
the [petitioner] is not required to prove both circum-
stances. Rather, either showing is sufficient to satisfy
this statutory element.’’ (Emphasis in original; internal
quotation marks omitted.) In re Anvahnay S., supra,
128 Conn. App. 191.
   ‘‘The trial court’s determination of this issue will not
be overturned on appeal unless, in light of all of the
evidence in the record, it is clearly erroneous. . . . A
finding is clearly erroneous when either there is no
evidence in the record to support it, or the reviewing
court is left with the definite and firm conviction that
a mistake has been made.’’ (Internal quotation marks
omitted.) In re Jason R., supra, 129 Conn. App. 768.
‘‘[E]very reasonable presumption is made in favor of
the trial court’s ruling.’’ (Internal quotation marks omit-
ted.) In re Melody L., 290 Conn. 131, 145, 962 A.2d 81
(2009), overruled in part on other grounds by State v.
Elson, 311 Conn. 726, 746–47, 91 A.3d 862 (2014).
   In concluding that the department had made reason-
able efforts to reunify the respondent with Savannah,
the court found the following facts. Since the initial
referral of the present case, the respondent ‘‘was
offered referrals and services by way of specific steps,’’
including referrals for ‘‘substance abuse, mental health
treatment, domestic violence, parenting, and housing.’’
These services provided the respondent the opportunity
to prove her individual capabilities in maintaining her-
self, and her capabilities to care for Savannah. The court
found that the respondent did not comply with these
referrals for a substantial period of time.
  The respondent was also attending supervised visits
with Savannah, from October, 2014 through February,
2015. The respondent, however, was later discharged
for noncompliance. In February, 2015, the department
referred the respondent to Family and Children’s Aid
Reunification and Therapeutic Family Time program.
The respondent initially attended these visits, but
stopped attending a few weeks later. The respondent
was subsequently discharged in March, 2015 for non-
compliance and the department did not recommend
further reunification services. The respondent was also
not in communication with the department and her
whereabouts were unknown for several months until
the department learned of her imprisonment.
  Moreover, the respondent was incarcerated from
June through September, 2015, and, during this time,
had not seen the child for more than five months.
Although the respondent requested visitation, this
request was denied because the child had no memory
of her mother and transporting the child to the prison
was deemed not to be in the best interest of the child.
As noted previously, from the time the respondent was
discharged from her treatment programs for noncompli-
ance through her later release from incarceration, the
respondent was without any treatment.
   In sum, the court’s finding that the department
offered services to the respondent over the course of
Savannah’s young life, which provided the respondent
with the opportunity to be reunited with the child, is
adequately supported by the record. The department
offered a range of services to address the many con-
cerns relating to the respondent’s mental health, sub-
stance abuse, and overall ability to care for the child.
The respondent’s noncompliance with the offered ser-
vices and later incarceration reasonably led the court
to conclude that both statutory elements of § 17a-112
(j) were satisfied, i.e., that the department had made
reasonable efforts and that the respondent was unwill-
ing and unable to benefit from such services. Accord-
ingly, the court’s findings relating to this claim are
supported by the record and, thus, not clearly
erroneous.
                            B
  The respondent also contends that the court improp-
erly determined that she had failed to achieve a suffi-
cient degree of personal rehabilitation as would
encourage the belief that within a reasonable time she
could assume a responsible position in Savannah’s life
within the meaning of § 17a-112 (j) (3) (B) (i). We
disagree.
  Section 17a-112 (j) (3) (B) requires the court to find
by clear and convincing evidence ‘‘that the child (i) has
been found by the Superior Court . . . to have been
neglected or uncared for in a prior proceeding . . .
and the parent of such child has been provided specific
steps to take to facilitate the return of the child to the
parent pursuant to section 46b-129 and has failed to
achieve such degree of personal rehabilitation as would
encourage the belief that within a reasonable time, con-
sidering the age and needs of the child, such parent
could assume a responsible position in the life of the
child . . . .’’ (Internal quotation marks omitted.) In re
Elvin G., 310 Conn. 485, 503, 78 A.3d 797 (2013).
   Our Supreme Court has clarified that ‘‘[a] conclusion
of failure to rehabilitate is drawn from both the trial
court’s factual findings and from its weighing of the
facts in assessing whether those findings satisfy the
failure to rehabilitate ground set forth in § 17a-112 (j)
(3) (B). Accordingly . . . the appropriate standard of
review is one of evidentiary sufficiency, that is, whether
the trial court could have reasonably concluded, upon
the facts established and the reasonable inferences
drawn therefrom, that the cumulative effect of the evi-
dence was sufficient to justify its [ultimate conclusion].
. . . When applying this standard, we construe the evi-
dence in a manner most favorable to sustaining the
judgment of the trial court.’’ (Emphasis omitted; inter-
nal quotation marks omitted.). In re Shane M., 318
Conn. 569, 587–88, 122 A.3d 1247 (2015). We will not
disturb the court’s subordinate factual findings unless
they are clearly erroneous. See id., 587; In re Leilah
W., 166 Conn. App. 48, 68, 141 A.3d 1000 (2016).
   ‘‘Personal rehabilitation as used in the statute refers
to the restoration of a parent to his or her former con-
structive and useful role as a parent. . . . [Section 17a-
112] requires the trial court to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further, that such rehabilitation
must be foreseeable within a reasonable time. . . .
[The statute] requires the court to find, by clear and
convincing evidence, that the level of rehabilitation
[that the parent has] achieved, if any, falls short of that
which would reasonably encourage a belief that at some
future date she can assume a responsible position in
her child’s life. . . . [I]n assessing rehabilitation, the
critical issue is not whether the parent has improved
her ability to manage her own life, but rather whether
she has gained the ability to care for the particular
needs of the child at issue. . . . As part of the analysis,
the trial court must obtain a historical perspective of
the respondent’s child caring and parenting abilities,
which includes prior adjudications of neglect, sub-
stance abuse and criminal activity.’’ (Internal quotation
marks omitted.) In re Christopher L., 135 Conn. App.
232, 245, 41 A.3d 664 (2012).
   The respondent claims that the court’s finding that
she failed to achieve personal rehabilitation was
improper because the respondent is actively engaged
in rehabilitative treatment, and has begun to address her
substance abuse and mental health issues. We disagree.
  There is ample evidence in the record to support the
court’s conclusion that the respondent failed to achieve
a sufficient degree of personal rehabilitation. In reach-
ing its conclusion, the court reasoned that the respon-
dent’s ‘‘road to recovery will be a long one. Her initial
progress has been significant, but it is progress that
has been made in a confined and controlled setting.
Based on the [evidence], it would be fair to conclude
that the respondent . . . will need considerable time
to deal with her substance abuse and trauma issues. It
could be another eighteen months to two years before
she has gainful employment, adequate housing, and the
ability to assume a responsible role in her child’s life.
Based on the age and needs of Savannah, this [progress]
would be too little too late.’’
   It is important to first note that the court recognized
the progress that the respondent has made. For exam-
ple, since her release from prison in September, 2015,
the court noted that the respondent ‘‘has been a model
probationer as well as a model patient at Crossroads,
Inc. . . . It is also uncontroverted that since her
release from prison she has substantially complied with
the specific steps.’’ The court continued and noted that
the respondent ‘‘should be commended for all of her
achievements and her participation in the various pro-
grams recommended for her.’’ Notwithstanding, the
court found that the respondent’s progress, in conjunc-
tion with the needs and age of Savannah, was ‘‘too little
too late.’’ Even though the court recognized that the
respondent has made some progress, her progress was
not sufficient for the court to conclude that she
achieved a sufficient degree of personal rehabilitation.
   The court relied upon the testimony of Tracy Tatsa-
paugh, a social worker at the department, and Stephanie
Leite, a doctor of psychology and an expert in the field
of risk assessment in child protection cases, in reaching
its conclusion. Tatsapaugh described the circumstances
under which the department opened the case and the
various mental health and substance abuse issues the
respondent faces. The department opened this case in
2014 due to ‘‘issues in [the] respondent’s home regard-
ing domestic violence, alcoholism, hygiene and
unkempt conditions in the home.’’ Further, the respon-
dent was not engaged in counseling or substance abuse
treatment between December, 2014 and September,
2015. During this time, the respondent was abusing
drugs and tested positive for heroin while being treated
at McCall foundation.
   As noted previously, the record reveals that between
December, 2014, and September, 2015, the respondent
made little or no progress in the various treatment
plans. The respondent’s whereabouts were unknown
from March to June, 2015. From June through Septem-
ber, 2015, the respondent was incarcerated. During this
period, the respondent was not engaged in any treat-
ment. Only after her release from prison in September,
2015 did she truly engage in treatment; however, this
treatment occurred in a controlled environment. Also,
the treatment following her incarceration primarily was
related to her then pending criminal case. The respon-
dent only began to adequately address her mental
health, substance abuse issues, and related child protec-
tion issues beginning in February, 2016, after the peti-
tion to terminate her parental rights was filed.
   Although the respondent has made progress in her
rehabilitation, in particular the time following her
release from prison in a controlled setting, there was
no immediate discharge plan and the department ‘‘was
opposed to a plan which would call for the mother and
child to live in transitional housing while the mother
was inpatient.’’ According to Tatsapaugh, too much time
had passed and there was no defined answer for success
or the ability for the mother to obtain employment and
to parent Savannah in her own home. According to
Tatsapaugh, Savannah required permanency and stabil-
ity for her development and had successfully been in
foster care for two years.
   Leite’s testimony was based upon forensic evalua-
tions of the respondent that she conducted, and she
concluded that ‘‘reunification of Savannah with [the
respondent] would not be in the child’s best interest.’’
Although Leite and the respondent’s counselors recog-
nized that she had been a ‘‘model patient,’’ she however
was unable to ‘‘provide a definite discharge date or
plan.’’ Leite’s evaluation described the respondent as
someone who suffers from substance abuse issues that
are ‘‘further complicated by her trauma history.’’2 Leite
concluded that ‘‘while [Savannah’s] parents were strug-
gling to do what was asked of them by [the department],
[she] was living in a loving home, where her needs were
met. She has reportedly developed an attachment to
her foster parents and her new baby sister. She is loved
by her foster family, including an extended family.’’
  It is clear from our review of the record that the
court considered many factors in making its findings,
including the progress or lack thereof that the respon-
dent had made either in a controlled setting or in the
community, the significant issues that the respondent
has yet to address, and the severity of the respondent’s
mental health and substance abuse issues. The court
noted that the respondent is only in the beginning stages
of treatment and that her road to recovery is ‘‘a long
one.’’ The respondent has simply not reached a suffi-
cient level of progress. It is also clear that Savannah’s
foster family provides the necessary care that the child
needs and satisfies her need of permanency.
   Accordingly, we conclude that the court’s finding,
by clear and convincing evidence, that the respondent
failed to achieve a degree of rehabilitation as would
encourage the belief that within a reasonable period of
time she could assume a responsible position in the
child’s life was not clearly erroneous.
                            C
  Finally, the respondent argues that the court improp-
erly found that no ongoing parent-child relationship
existed pursuant to § 17a-112 (j) (3) (D). For the reasons
set forth as follows, we decline to review this claim.
   In part I B of this opinion, we concluded that the
court properly found that the respondent had failed to
achieve personal rehabilitation pursuant to § 17a-112
(j) (3) (B). ‘‘We need uphold only one statutory ground
found by the court to affirm its decision to terminate
parental rights. . . . To prevail on her claim that the
court improperly terminated her parental rights, the
respondent must successfully challenge all of the bases
of the judgment terminating her parental rights. If [any]
of the grounds on which the trial court relied are upheld
on appeal, the termination of parental rights must
stand.’’ (Citation omitted; internal quotation marks
omitted.) In re Mariah S., 61 Conn. App. 248, 267–68,
763 A.2d 71 (2000), cert. denied, 255 Conn. 934, 767
A.2d 104 (2001). The court here properly concluded
that a statutory ground for termination properly exists,
i.e., failure to achieve personal rehabilitation, thus, we
need not reach the respondent’s claim that the court’s
finding of no ongoing parent-child relationship was
improper. See id., 268.
                             II
                DISPOSITIONAL PHASE
  Finally, the respondent claims that the court improp-
erly concluded that termination of her parental rights
was in the best interest of Savannah. We disagree.
   ‘‘In the dispositional phase of a termination of paren-
tal rights hearing, the trial court must determine
whether it is established by clear and convincing evi-
dence that the continuation of the [parent’s] parental
rights is not in the best interests of the child. In arriving
at that decision, the court is mandated to consider and
make written findings regarding seven factors deline-
ated in . . . § [17a-112 (k)] . . . .’’ (Internal quotation
marks omitted.) In re Alison M., supra, 127 Conn. App.
204. As we noted previously in this opinion, ‘‘[t]he deter-
minations reached by the trial court that the evidence
is clear and convincing will be disturbed only if [any
challenged] finding is not supported by the evidence
and [is], in light of the evidence in the whole record,
clearly erroneous.’’ (Internal quotation marks omitted.)
In re Anvahnay S., supra, 128 Conn. App. 190. On our
review of the record, the court’s factual findings are
supported by the evidence.
  At the time of this proceeding, Savannah was almost
three years old and had spent nearly the majority of
her young life in foster care. During that time, the child
had become emotionally attached to her foster parents
and continues to seek their attention and comfort. The
child does not view the respondent the same way.
Although the respondent has taken steps to address her
mental health and substance abuse issues, the court
found that she is not in a position to assume a parental
role in Savannah’s life. That conclusion is largely based
upon the respondent’s chronic mental health and sub-
stance abuse issues. The court properly considered and
made written findings regarding the factors delineated
in § 17a-112 (k). The court considered Savannah’s need
for permanency, the bond she has attained with her
foster parents, and the significant rehabilitation that
remains for the respondent. Based upon the facts con-
tained in the record, we conclude that it was not clearly
erroneous for the court to have found that it was in
Savannah’s best interest to terminate the parental rights
of the respondent.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** March 29, 2017, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of Savannah’s father, D.Y.,
however, the father has not appealed from this judgment. We, therefore,
refer in this opinion to the respondent mother as the respondent.
   2
     Leite’s May 24, 2016 evaluation of the respondent provided in relevant
part: ‘‘[The respondent] is an individual who experienced a life-changing
trauma. Unfortunately, she did not receive the appropriate treatment for the
trauma regarding the death of [Mercedes]. Instead, she turned to substance-
abuse and the control of an abusive man to help her cope with her trauma.
Neither were good choices. As a result, she is homeless and is likely continu-
ing to abuse substances to cope with her pain. In addition, the trauma of
being in an abusive relationship and that of losing her children has added
to the trauma load.’’